Gildersleeve, J.
Upon the settlement of the case on appeal herein, the trial judge allowed an amendment striking out from the case on appeal, as proposed by the defendant, the following, viz.: “Second cross-interrogatory. When did you assign the claim alleged in the complaint to the plaintiff ? A. I think it was in December, 1896, but am not certain. Third cross-interrogatory. What was the consideration of the said assignment? Was any actual valuable consideration given for said claim by the plaintiff? Ob*769jected to as immaterial, the assignment being in writing. Objection sustained. Defendant’s attorney: I offer this for tjhe purpose of showing that Mr. Roessle is an interested witness, and the jury are to take that into consideration in determining the credibility! that should be given to his testimony that was allowed to-day. Objection sustained. Exception. Fourth cross-interrogatory. If you answer yes to the last question, state what consideration was given, and how much was its value, and how paid ? Objected to on the same ground. Objection sustained.”
The defendant thereupon obtained an order to show cause why the case on appeal should not be resettled, and; the extract, above quoted, left in the case. The motion was argued and denied, from which decision and the order entered thereon defendant appealed 'to the General Term, where the order was affirmed; and thence the defendant appealed to this court.
It appears from the order of the Special Term that the motion was made upon the affidavit of defendant’s attorney, the order to show cause, the proposed case on appeal, the proposed amendments, and the stenographer’s minutes, on behalf of the defendant, while, in opposition to the motion, was the affidavit of the plaintiff’s attorney. The papers on appeal presented to this court, however, contain neither the proposed case, nor the proposed amendments, nor the stenographer’s minutes.
A trial judge has considerable discretion in settling a case on appeal; and .whether the discretion has been abused to the extent of inflicting material prejudice upon the party complaining, cannot be determined in the absence of the papers upon which the Special Term acted at the time of granting the order appealed from. See Niles v. Central Co., 13 App. Div. 551. From the papers before us, we have no means of judging whether or not Roessle had testified as to any material fact in the case, or whether his evidence was of any importance. We cannot say whether, or not, the defendant was prejudiced in any material way by the striking out of the evidence in question. The evidence was alleged to have been offered to show that Roessle was an interested witness, but if his testimony was unimportant, defendant cannot be said to 'have been prejudiced by the decision of the Special Term in excluding the evidence in question from the case on appeal.
We are of opinion that, owing to the insufficiency of the papers presented, the appeal must be dismissed, with costs to the plaintiff.
Beekmait, P. J., and Giegebich, J., concur.
Appeal dismissed, with costs to plaintiff.